UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7073


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LUIS PEREZ, a/k/a Luis Quilson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:04-cr-00057-JPB-JES-l)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Perez, Appellant Pro Se.   Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis Perez appeals from the district court’s orders

denying     his   motion    for   reduction   of     sentence,    18    U.S.C.

§ 3582(c) (2006), and his motion for reconsideration.                  We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Perez, No. 3:04-cr-00057-JPB-JES-l (N.D.W. Va. May 30,

2008; June 13, 2008).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument    would   not      aid   the

decisional process.

                                                                       AFFIRMED




                                      2